Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The inventions are independent or distinct, each from the other because:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6 and claims 12-18 are drawn to a system for retrofitting a wall of an aircraft monument and a modular power charging unit for mounting to a wall of an aircraft monument. More specifically, claims 1-6 describe a system comprising mounting hardware and a modular power charging unit comprising an electrical port component, a cable harness, a back panel, a switch, grommets, a cable harness hole, threaded inserts, and a plurality of screws.  Claims 12-18 describe a modular power charging unit comprising an electrical port component, a cable harness, a back panel, a switch, and grommets. 
Claims 1-6 and 12-18 are classified in class H02J7/0045.
II. Claim 7-11 are drawn to a method of mounting a modular power charging unit to an aircraft monument. Claim 7-11 describe forming a cable-harness hole through an entire thickness of a wall, forming a plurality of mounting holes in the wall, inserting threaded inserts into the mounting holes, feeding a portion of the cable harness through the cable-harness hole, inserting mounting hardware through screw holes and into the threaded inserts; and advancing the mounting hardware into the threaded inserts until a back panel of the housing is flush with a surface of the wall.
Claims 7-11 are classified in B64D11/00.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
The product as claimed in group I can be used in a materially different process as claimed in group II. 
For example, group II claims “inserting a threaded insert in each of the plurality of mounting holes; feeding the portion of the cable harness of the modular power charging unit through the cable-harness hole….wherein the threaded insert is formed of a rigid metal”
However, the product of group I (claims 1-6) does not claim threaded inserts of rigid material. Therefore the product of group I (claims 1-6) can be used in a materially different process than the process of group II (For example, the product of group I can be used with plastics threaded inserts such as PVC and PTFE instead of rigid metal) . The product of group I (claims 12-18) also does not claim threaded inserts.  Therefore the product of group I (claims 12-18) can be used in a materially different process than the process of group II (For example, the product of group I can be used with mounting hardware such as nails instead of rigid metal).
Group II also claims “forming a plurality of mounting holes in the wall… inserting a threaded insert in each of the plurality of mounting holes… for each of a plurality of screw holes of a housing of the modular power charging unit, aligning a screw hole with a corresponding one of the plurality of threaded inserts and inserting a mounting hardware through the screw hole and into the threaded insert”
The product of group I (claims 12-18) does not claim aligning screw holes with corresponding mounting holes and advancing mounting hardware through the screw hole and into the threaded inserts. Therefore the product of group I (claims 12-18) can be used in a materially different process than the process of group II (For example, the product of group I can be used with nails without aligning screw holes with preexisting mounting holes).
Group II also claims “feeding the portion of the cable harness of the modular power charging unit through the cable-harness hole” and “forming a cable-harness hole through an entire thickness of a wall of the aircraft monument, wherein the size of the cable-harness hole is large enough to allow for a portion of a cable harness of the modular power charging unit to pass through” 
The product of group I (claims 1-6) claims the cable harness hole “formed through a thickness” (and not the entire thickness as claimed in group II). The product of group I (Claims 12-18) also does not claim how the cable harness is inserted in the cable harness hole nor claims the cable harness is “passing through” the wall. Therefore the product of group I (claims 1-6 and 12-18) can be used in a materially different process than the process of group II (For example, the cable harness of claims group I can be inserted within the wall and not pass through the wall).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
A telephone call was made to David Sarisky (Reg#41288) on 5/24/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on Monday - Thursday: 8:00 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859